Per Curiam.

Three conditions must exist to support the issuance of a writ of prohibition: (1) the court or officer against whom it is sought must be about to exercise judicial or quasi-judicial power, (2) the exercise of such power must be clearly unauthorized by law, and (3) it must appear that the refusal of the writ would result in injury for which there is no adequate remedy in the ordinary course of law. State, ex rel. Bell, v. Blair (1975), 43 Ohio St. 2d 95. Any action to be taken by appellee court has not been demonstrated to be unauthorized by law. Thus, an action in prohibition is improper here.
For the above reason we affirm the dismissal of the action by the Court of Appeals.

Judgment affirmed.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., concur.